Citation Nr: 0003078	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO. 94-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty for more than eight years 
and nine months, including periods from February 1968 to 
January 1970 and from June 1973 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  These determinations denied the veteran's claims of 
entitlement to service connection for residuals of a right 
shoulder injury and frostbite of the feet and his claim of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the head.

In June 1995, the Board remanded to the RO the claim of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the head for further development and 
deferred review of the remaining issues.  After the necessary 
development, the RO, in an October 1996 rating action, 
granted a 10 percent evaluation for the veteran's service-
connected residuals of a shell fragment wound to the head.  

This case was again before the Board in April 1997 at which 
time the issue of entitlement to service connection for a 
right shoulder disorder was denied; an increased rating for 
residuals of a shell fragment wound to the head was allowed; 
and service connection for frostbite of the feet was 
remanded.  

As all actions requested in the Board's April 1997 remand 
have been accomplished, to the extent possible, the Board 
will proceed to adjudicate the veteran's claim herein below.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 1992 statement, the veteran related that he was 
unable to work.  The matter of unemployability benefits, 
which is not inextricably intertwined with the issue on 
appeal, is referred to the RO for appropriate action.   


FINDING OF FACT

No competent evidence has been presented that links currently 
existing frostbite of the feet to military service.




CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
frostbite of the feet is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service personnel records show that the veteran was stationed 
in Alaska from October 1971 to July 1973 with the 2nd 
Infantry Brigade.  In the "wounds" section or other portions 
of the personnel records, there is no mention of frostbite.  
The service medical records show no complaints, findings, or 
treatment for frostbite.

The veteran was afforded a VA examination in August 1970.  
There were no pertinent complaints or findings.  On the 
veteran's application for compensation benefits, received by 
the RO in June 1971, there were no pertinent claims.  On the 
veteran's application for compensation benefits, dated in 
December 1983, there were no pertinent claims.  

VA outpatient treatment records dated in December 1991 show 
that the veteran was treated for complaints of the right 
lower extremity.  There was no pertinent impression.  

In his January 1992 statement, the veteran asserted that 
frostbite of the feet occurred when he was stationed in 
Fairbanks, Alaska, in 1970 with the 2nd Brigade at Fort 
Wainwright. 

VA outpatient treatment records dated in February 1992 
indicate that the veteran reported frostbitten feet in 1975.  
The impression was status post frostbite of the feet.  In a 
March 1992 VA clinical record, it was noted that the veteran 
complained of pain in his feet progressively worsening since 
1972, with hospitalization in Alaska for about one week.  The 
impression was chronic frostbite.  

The RO specifically sought to obtain any service records from 
Fort Wainwright, but in August 1997, the service department 
reported that all service medical records had previously been 
forwarded.  

II.  Legal Criteria 

For service connection to be granted, it is required that the 
evidence establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered herein is whether the 
veteran has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

The Court then held that the answer to inquiry (1) depends on 
whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether 
the disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)), for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 
(1992)).  

III.  Analysis

The Board first recognizes that the veteran's claim requires 
competent medical evidence, i.e., whether the veteran 
currently has any residuals of frostbite, and whether such 
are related to his period of military service.  Where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only competent evidence in the claims file is records 
showing medical treatment long after service.  As set out in 
the factual background above, those records are negative for 
any medical evidence or opinions that the veteran currently 
has any disabling residuals of frostbite that are related to 
service.  

The Board also recognizes that the veteran is competent to 
report having undergone cold exposure involving his lower 
extremities.  However, he is not competent to provide the 
requisite diagnoses as to the presence of frostbite during 
service or to existing residuals of frostbite.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board is, in any 
case, not disputing the veteran's contentions of having been 
exposed to cold.  Rather, the denial of his claim herein is 
based on the lack of competent evidence of any currently 
disabling condition resulting from such claimed occurrences.  
In short, the veteran has presented no competent evidence of 
any permanent disability attributable to frostbite from 
service.

A review of the service medical and personnel records 
reflects no complaints or findings of frostbite.  The only 
evidence regarding the presence of the veteran having 
frostbite during service comes from the veteran, years after 
service.  As noted above, the veteran is not shown to have 
the medical expertise to present competent evidence of 
medical diagnosis or causation.  Espiritu, 2 Vet. App. at 
494.  Thus, the veteran's statement that he had "frostbite" 
of the feet during service cannot constitute a competent 
medical diagnosis/opinion.  Further, despite a post service 
notation of "chronic" frostbite many years after service in 
1992, in the absence of a showing by competent evidence of 
frostbite during service, the provisions pertinent to 
chronicity or continuity of symptomatology are not available 
to well ground the claim.  Savage v. Gober, 10 Vet. App. 489 
(1997).  Moreover, in this regard, the Board notes that in 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court held 
that 38 C.F.R. § 3.303(b) does not relieve a claimant of the 
burden of providing a medical nexus between service and the 
currently claimed disability by way of continuity of 
symptoms.  In this case, as described below, the appellant 
has also failed to do this.

When the veteran was seen by VA in 1992, he reported to the 
examiner his in-service problems described as frostbitten 
feet in service.  Subsequently, the impressions were "status 
post" frostbite of the feet and chronic frostbite, 
respectively.  If assuming that the examiner's impression of 
"status post" refers to frostbite during service, the 
examiner's impression is merely a recitation of the 
appellant's own account.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Clearly, the veteran's service medical records demonstrated 
no findings of frostbite.  Opinions that are based on history 
furnished by an appellant and that are unsupported by 
clinical evidence are "suppositious."  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Accordingly, such impressions in the 
medical records are not sufficient to well ground the claim.  

In this matter, the appellant claims that he has had 
continued residuals of frostbite since his discharge from 
active service.  However, there has been obtained no 
competent medical evidence linking the appellant's post 
service frostbite to his service.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
So it is in this case.  Because the veteran has not submitted 
a well-grounded claim, the benefit is denied.

IV.  Other Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1997) even where his claims appear to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which would support well-grounded 
claims.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

Service connection for frostbite of the feet is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


